DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 2/24/2021, in which claims 5 – 8 was amended, claims 1 – 4 was canceled, and claims 5 – 8 was presented for examination.
3.	Claims 5 – 8 are pending in the application.

Response to Arguments
4.	Applicant's arguments filed 2/24/2021have been fully considered but they are not persuasive (see Remarks below).

Remarks
5.1	As per amended claim 5, applicant argues in substance in pages 9 – 11 that Bakalash et al (US 2010/0042645 A1) and Cai et al (US 8,521,774 B1), alone, or in combination does not disclose monitoring said first pre-calculation dimension combination, so as to ascertain a frequency of use to obtain said pre-calculation result within a preset time period; and, deleting said pre-calculation result corresponding to said first pre-calculation dimension combination, when said frequency of use is lower than a preset threshold.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that combine teaching of Bakalash et al (US 2010/0042645 A1) and Cai et al (US 8,521,774 B1), 
	Cai discloses dynamic aggregator component defines pre-aggregated datasets that would improve query processing. The pre-aggregated dataset performance are monitored over a period of time and if the performance outweigh the cost, the defined pre-aggregated dataset is selectively generated. The monitoring component identify the frequency a particular type of query is processed against the pre-aggregated dataset and latencies associated with generating a response to the query (col.17 lines 54 – 64 and col.18 lines 1 – 3). The pre-aggregated dataset are data values derived from the multi-dimensional dataset (col.19 lines 29 – 31). The decision to maintain (i.e. retain) the pre-aggregated dataset depends on  number of queries that has been processed against the pre-aggregated dataset and the benefit score is updated based on the number of queries that has been processed against it (see col.20 lines 30 – 41). 
5.2	Thus, the rejection is maintained.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bakalash et al (US 2010/0042645 A1), in view of Cai et al (US 8,521,774 B1).
As per claim 5, Bakalash et al (US 2010/0042645 A1) discloses,
An online analytical processing (OLAP) method (para.[0131]; “Aggregration Server of the present invention having an integrated aggregation engine” and para.[0132]; “a configuration manager for managing the operation of the input analyzer and the aggregation client interface”).
comprising the steps of: receiving a query statement input (para.[0240]; “the query handler receives the SQL statement”).
performing statistical analysis on said query statement (para.[0133]; “Query Directed Roll-up (QDR) aggregation management module being provided for receiving database (DB) requests from OLAP client machines (via the aggregation client interface) and managing the operation of the aggregation”).
judging whether a said first pre-calculation dimension combination exists among pre-stored pre-calculation dimension combinations (para.[0183]; “request serving mechanism shown in FIG. 6D is controlled by the QDR aggregation management module. Requests are queued and served one by one. If the required data is already pre-calculated, then it is retrieved by the storage management module and returned to the client”).
storing said first pre-calculation dimension combination, if no pre-stored pre-calculation dimension combination matches said first pre-calculation dimension combination matching a pre-stored pre-calculation dimension combination (para.[0183]; “Requests are queued and served one by one. If the required data is already pre-calculated, then it is retrieved by the storage management module and returned to the client. Otherwise, the required data is calculated "on-the-fly" by the aggregation management module, and the result moved out to the client, while simultaneously stored by the storage management module”).
performing a pre-calculation query to obtain a desired query result as a pre-calculation result according to said first pre-calculation dimension combination (para.[0114]; “integrated aggregation module that carries out full pre-aggregation and/or "on-the-fly" aggregation processes” and para.[0230]; “MDD Aggregation Module that stores atomic data and aggregated data in a MDDB”).
	Bakalash does not specifically disclose generating an optimal dimension combination corresponding to said query statement, generating an optimal combination sequence corresponding to said optimal dimension combination, generating a first pre-calculation dimension combination matching said query statement according to said optimal dimension 9combination and said optimal combination sequence, monitoring said first pre-calculation dimension combination, so as to ascertain a frequency of use to obtain said pre-calculation result within a preset time period, and deleting said pre-calculation result corresponding to said first pre-calculation dimension combination, when said frequency of use is lower than a preset threshold.
	However, Cai et al (US 8,521,774 B1) in an analogous art discloses,
generating an optimal dimension combination corresponding to said query statement (col.21 lines 1 – 2 and col.22 lines 1 – 4; “dynamically generating optimized datasets (e.g., a pre-aggregated dataset or datasets optimized in another manner (e.g., reorganizing a subset of the multidimensional dataset) to enable efficient response to particular types of data requests) and responding to received data requests”).
generating an optimal combination sequence corresponding to said optimal dimension combination (col.21 lines 1 – 2 and col.22 lines 1 – 4; “dynamically generating optimized datasets (e.g., a pre-aggregated dataset or datasets optimized in another manner (e.g., reorganizing a subset of the multidimensional dataset) to enable efficient response to particular types of data requests) and responding to received data requests”).
generating a first pre-calculation dimension combination matching said query statement according to said optimal dimension 9combination and said optimal combination sequence (col.22 lines 5 – 11; “requests received from user devices (e.g., submitted through an advertising management user interface) are monitored (502). Each data request specifying a respective type of aggregated data (e.g., an advertising performance metric) being requested and one or more respective criteria for selecting data from a multidimensional dataset”).
and monitoring said first pre-calculation dimension combination (abstract; “benefit score of each pre-aggregated dataset can be based on the recorded latencies and query count for the pre-aggregated dataset”).
so as to ascertain a frequency of use to obtain said pre-calculation result within a preset time period (col.20 lines 35 – 36; “updating the benefit score based on an increase query count associated with the pre-aggregated dataset” and col.22 lines 22 – 25; “A respective request count is maintained for each of the optimized datasets (506). The respective count tallies the received data requests for which each of the optimized datasets”).
and deleting said pre-calculation result corresponding to said first pre-calculation dimension combination, when said frequency of use is lower than a preset threshold (col.22 line 67 and col.23 lines 1- 8; “the respective benefit score for the respective optimized dataset is decreased based on the recorded cost measures for maintaining the optimized dataset (536). For example, a higher value of the cost can mean a larger decrease in the benefit score. It is determined whether the decreased benefit score is below a predetermined threshold value (538). If it is determined that the decreased benefit score is below the pre-determined threshold value, optionally, the respective optimized dataset can be discarded upon such determination”).
  	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the dynamic aggregator monitor of the system of Cai into aggregating of data element in a multi-dimensional database of the system of Bakalash for calculating a benefit score for aggregated data in order to determine whether the aggregated data improve the performance of the system.

As per claim 6, the rejection of claim 5 is incorporated and further 
Bakalash et al (US 2010/0042645 A1) discloses, 
wherein the step of judging whether said first pre-calculation dimension combination exists among pre-stored pre-calculation dimension combinations (para.[0183]; “request serving mechanism shown in FIG. 6D is controlled by the QDR aggregation management module. Requests are queued and served one by one. If the required data is already pre-calculated, then it is retrieved by the storage management module and returned to the client”).
further comprises the steps of: selecting a second optimal pre-calculation dimension combination among said pre-stored pre-calculation dimension combinations (para.[0183]; “If the required data is already pre-calculated, then it is retrieved by the storage management module and returned to the client”).
if no pre-stored pre-calculation dimension combination matches said first pre-calculation dimension combination (para.[0114]; “integrated aggregation module that carries out full pre-aggregation and/or "on-the-fly" aggregation processes” and para.[0230]; “MDD Aggregation Module that stores atomic data and aggregated data in a MDDB”). 
performing a pre-calculation query to obtain a second optimal query result according to said second optimal pre-calculation dimension combination being among pre-stored pre-calculation dimension combinations and performing an aggregation operation of said second optimal query result to obtain said desired query result (para.[0183]; “If the required data is already pre-calculated, then it is retrieved by the storage management module and returned to the client. Otherwise, the required data is calculated "on-the-fly" by the aggregation management module, and the result moved out to the client, while simultaneously stored by the storage management module”).  

As per claim 7, the rejection of claim 6 is incorporated and further 
Bakalash et al (US 2010/0042645 A1) discloses, 
wherein; the step of performing statistical analysis on said query statement comprises the steps of: performing statistical analysis on data tables, dimensions, measurements, and filter conditions used in said query statement (para.[0234]; “query handler of the DBMS forwards requests that involve data stored in the MDD of the MDD Aggregation module to the SQL hander of the MDD Aggregation module for servicing. Each request specifies a set of n-dimensions. The SQL handler of the MDD Aggregation Module extracts this set of dimensions and operates cooperatively with the MDD handler to address the MDDB using the set of dimensions, retrieve the addressed data from the MDDB, and return the results to the user via the query handler of the DBMS”).  
.  
As per claim 8, the rejection of claim 7 is incorporated and further 
Bakalash et al (US 2010/0042645 A1) discloses, 
wherein; the step of judging whether said first pre-calculation dimension combination exists among pre-stored pre-calculation dimension combinations (para.[0183]; “the required data is calculated "on-the-fly" by the aggregation management module, and the result moved out to the client, while simultaneously stored by the storage management module”). 
further comprises the steps of: reading data corresponding to said query statement directly from source data (para.[0183]; “the required data is calculated "on-the-fly" by the aggregation management module”).
if no pre-stored pre-calculation dimension combination matches said second optimal pre-calculation dimension combination and performing an aggregation calculation and filtering of said data corresponding to said query statement directly from said source data to obtain said desired query result  (para.[0183]; “the required data is calculated "on-the-fly" by the aggregation management module, and the result moved out to the client, while simultaneously stored by the storage management module”).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



3/11/2021